Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads as follows:
IT IS' HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed DCH (Initials) by Commodity Specialist D. C. Humphreys (Commodity Specialist’s Name) on the invoices accompanying the entry the subject of the above enumerated protest, which was assessed for duty at the rate of 25 per centum ad valorem under the provisions of Item 945.69/692.05, TSUS consists of motor vehicles for the transport of persons or articles, other than automobile trucks valued at $1,000 or more, or motor buses, which are claimed to be properly dutiable at the rate of 6.5 per centum ad valorem under the provisions of Item 692.10, TSUS.
IT IS FURTHER STIPULATED AND AGREED that the instant protest is submitted for decision upon this stipulation, the same being limited to the merchandise and the issue described hereinabove and abandoned in all other respects.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protest herein that the merchandise marked “A” and initialed DCH by Commodity Specialist D.C. Humphreys on the *360invoices accompanying the entry the subject of said protest is dutiable under the provisions of item 692.10 of the Tariff Schedules of the United States at the duty rate of 6.5 per centum ad valorem is sustained. As to all other claims and merchandise, the protest, having been abandoned, is overruled.
Judgment will be entered accordingly.